                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI

LAWRENCE DANGERFIELD,                                :

         Petitioner,                                         Case No. 1:20-cv-582

- vs -                                                       District Judge Timothy S. Black
                                                             Magistrate Judge Michael R. Merz
WARDEN, Southeastern Correctional Complex,

         Respondent.                                 :


     ORDER ADOPTING SUPPLEMENTAL REPORT AND RECOMMENDATIONS


         The Court has reviewed the Supplemental Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 14) to whom this case was referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Supplemental

Report and Recommendations.

         Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

April ___,
      28 2021.

                                                            Timothy
                                                            Timothhy S.
                                                                      S Black
                                                                        Black
                                                          United
                                                           nited States District Judge
